DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application is being examined under the pre-AIA  first to invent provisions. The claim listing filed on 12/30/21 has been entered; no amendments are indicated. Claims 1-20 are pending.

Election/Restrictions
The elections of (1) "(c) composition comprising CTGF and insulin" as the species of composition, and (2) "adult cardiac myocyte" as the species of cardiac cell in the reply filed on 12/30/21 is also acknowledged. 
Claim 2 is directed to a non-elected species of composition (CTGF and IGF-1), and claim 3 depends from claim 2; as such, claims 2 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1 and 4-20 are under consideration, as they read upon the elected species.

Specification
 A substitute specification was submitted on 7/22/20; this disclosure is objected to because of the following informalities:
-The title of the invention is not descriptive because (1) it refers to compositions, which are products, in the alternative, but the claims are limited to a method, and (2) it is directed to any method for cardiac tissue repair, but the claims are limited to use of compositions comprising CTGF. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “METHODS FOR CARDIAC TISSUE REPAIR WITH COMPOSITIONS COMPRISING CTGF”.
-The amino acid and nucleic acid sequences disclosed at pages 5-7 (8 sequences total) are missing the appropriate sequence identifiers.
Appropriate correction is required.

Claim Objections
Claims 7-20 are objected to because of the following informalities:
In each of claims 7 and 13, the term "human C-terminal connective tissue growth factor (CTGF)" is missing an article; e.g., "a human C-terminal…"; cf. claim 1, line 3.
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is indefinite with regard to the recitation of "a polypeptide having at least 95% amino acid sequence identity to SEQ ID NO: 5-7" (lines 1-2), because it is unclear whether the polypeptide must have 95% to each of SEQ ID NO: 5-7, or only one of SEQ ID NO: 5-7. If the latter is intended, the claim could be rendered definite in this regard by amending the claim to recite, for example, "a polypeptide having at least 95% amino acid sequence identity to a sequence selected from the group consisting of SEQ ID NO: 5-7". Claims 7 and 13 include the same recitation, and are thus indefinite for the same reason.
Claim 5 is indefinite with regard to the increase in cardiac cell number encompassed by the claim. The claim recites "the method increases cardiac cell number by at least about 5%" (lines 1-2). The specification does not provide a definition or the terms "about" or "at least about". Thus, the recitation in the claim is indefinite as to what degree of variation (e.g., 1%, 0.1% or 0.01%) is encompassed by the recited range due to the use of the term “about”. For example, the recited range "at least about 5%" could encompass a range of, for example, "at least 4%", "at least 4.9%" or "at least 
Claim 5 is also indefinite with respect to the recitation of "a corresponding untreated control cardiac tissue or heart", because the use of "corresponding" indicates that the untreated control cardiac tissue or heart is compared to a treated cardiac tissue or heart, but parent claims 1 and 4 do not recite a cardiac tissue or heart, only "a cardiac cell". In this regard, claim 5 could be rendered definite if, for example, parent claim 1 or 4, recited that the cardiac cell was in cardiac tissue or heart; e.g., "contacting a cardiac cell in cardiac tissue or heart…" Claim 10 includes the same recitation and is thus indefinite for the same reason.
Claim 7 is indefinite with respect to the recitation of "one or more of an insulin comprising a polypeptide having at least 95% amino acid sequence identity to SEQ ID NO: 5-7 and an insulin growth factor-1 (IGF-1) having at least 95% amino acid sequence identity to SEQ ID NO: 8" (lines 5-7) because, in addition to being indefinite for the same reason as set forth above for claim 3, it is further unclear whether the "one or more" applies solely to an insulin sequence selected the group of SEQ ID NO: 5-7, or applies to a broader group including the insulin sequences and the IGF-1 sequence. Claim 13 includes the same recitation and is thus indefinite for the same reason.
The remaining claim(s) included in the rejection are dependent claims that depend from one of the claims rejected above, and encompass the same indefinite subject matter.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer (eTD) may be filled out completely online using web-screens. An eTD that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,675,329, issued 6/9/20 (cited on the 4/24/20 IDS), and which shares the same inventors with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The instant application claims priority as a continuation to application 15/623,025, from which the '329 patent issued. Per MPEP 804.01, "The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction 
The instant claims each encompass a method of use of a composition comprising a human CTGF peptide having at least 95% identity to SEQ ID NO: 3 either alone (claims 1 and 4-6) or together with an insulin having at least 95% identity to SEQ ID NO: 5-7 (claims 1 and 4-20). The intended use for each method is "for increasing cardiac cell survival and/or proliferation" (claims 1 and 4-12) or "for stabilizing and/or reducing cardiac tissue damage in a subject" (claim 13-20). 
Claim 1 of '329 is directed to a CTGF peptide having at least 95% identity to SEQ ID NO: 3, and claims 2-4 each encompass a composition comprising the CTGF peptide together with an insulin having at least 95% identity to SEQ ID NO: 5-7 (claims 2-4 of '329). Thus, the claims of the '329 patent include the same product used in the method of the instant claims, but differ in that they claim the product per se rather than a method. Per MPEP 804.II.B.2, “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” Here, the instant application is a continuation of the application from which the '329 patent issued, and thus shares an identical disclosure, and therefore the disclosed utility for the composition of the claims of '329 must include the same as those recited in the instant claims. Furthermore, claim 1 of '329 recites that the CTGF peptide has the property of enhancing cardiac progenitor cell survival and/or proliferation, which is the same intended use as recited in instant claims 1 and 4-12. Thus, the instant claims are "nothing more than the earlier patent's disclosed utility as a method of using the compound" (MPEP 804.II.B.3), analogous to the fact pattern in Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC (2003), and thus the claims of the instant application are not patentably distinct from those of the '329 patent. 


The instant application claims priority as a continuation to application 15/623,025, which in turn claims priority as a continuation to application 14/771,747, from which the '271 patent issued.
Instant independent claims 1 and 7 each encompass a method for increasing cardiac cell survival and/or proliferation comprising contacting a cardiac cell at risk of cell death with a composition comprising a human C-terminal CTGF peptide having at least 95% identity to SEQ ID NO: 3, and an insulin having at least 95% identity to SEQ ID NO: 6 or 7.
Claim 1 of '271 encompasses a method for enhancing engraftment of a cardiac cell, comprising contacting the cell with a composition comprising a CTGF having at least 95% identity to SEQ ID NO: 3, and insulin having at least 95% identity to SEQ ID NO: 6 or 7. The specification of '271 teaches that by "engraftment" is "meant the integration of an exogenous cell into a tissue of a subject". Furthermore, '271 provides evidence that the enhancement of engraftment occurs due to increased proliferation of the contacted cells; e.g., Example 8. As such, the method of claim 1 of '271 inherently increases cardiac cell proliferation. As such, the claims '271 anticipate instant claim 1, because they teaching a method that increases cardiac cell proliferation of a cell at risk of death by contacting the cell with a composition comprising a CTGF having at least 95% identity to SEQ ID NO: 3. 
Instant claims 4, 5, 9 and 10 limit the method of the parent claim, claim 1 or 7 respectively, to one wherein the method increases cardiac cell number (claims 4 and 9) and further wherein the number is increased by at least 5% compared to a corresponding untreated control cardiac tissue or heart. Per MPEP 804.II.B.2, “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a 
Instant claims 6 and 8 limit the cardiac cell of the parent claim, respectively claim 1 or 7 , to one selected from a group including adult cardiac myocyte, which is the elected species under consideration. This corresponds to dependent claim 7 of '271, which also recites a group of cells including adult cardiac myocyte. 
Instant claims 11 and 12 limit the method of claim 7 to one wherein the cardiac cell is contacted in vitro or in vivo (claim 11), and following in vitro contact, is administered to a subject (claim 12). These claims correspond to claims 3 and 4 of '271, which limit the method of claim 1 of '271 in the same manner. 
Instant claim 13 encompasses a method with a different intended use, i.e., "for stabilizing and/or reducing cardiac tissue damage in a subject", and contacting a narrower embodiment of cardiac cell (one "of the subject") with the same composition as recited in claim 7. The use of a cardiac cell of subject is met by the limitation of the claims '271 that are directed to in vivo contact; see claim 11 above. With respect to the intended use, this is a disclosed utility for the method of the claims of '271, as evidenced by claim 2 of '271, which indicates that the method "stabilizes or reduces cardiac tissue damage in the subject". As such, instant claim 13 is not patentably distinct from the claims of '271. 
 Instant claims 14, 17 and 18 limits the method of claim 13 to one that reduces cell death or increases cardiac function (claim 14), prevents or ameliorates ischemic damage (claim 17), or reduces apoptosis or increases cell proliferation (claim 18). These each represent disclosed utilities for the claimed method of '271; e.g., as disclosed in col 3, lines 5-21, and thus claims 14, 17 and 18 are not patentably distinct 
Instant claim 16 limits the subject to one having a disease selected from a group including myocardial infarction, congestive heart failure, stroke or ischemia. This corresponds to dependent claim 8 of '271, which limits the method of claim 20 in the same manner. 
Instant claims 20 limits the cardiac cell of claim 13 to one selected from a group including adult cardiac myocyte, which is the elected species under consideration. This corresponds to dependent claim 7 of '271, which also recites a group of cells including adult cardiac myocyte. 

Claims 15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,707,271, issued 7/18/17 (cited on the 2/22/22 IDS), and further in view of Spees, WO 2010138180, published 2/12/10 (cited on the 4/24/20 IDS) and which shares the same inventors with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Instant claims 15 and 19 each encompass a method of claim 13, wherein the administering is done systemically (claim 15), or by intra-arterial infusion (claim 19). 
While parent claim 13 is not patentably distinct from claim 3 of '271 for the reasons set forth above, the claims of '271 do not include the further limitations of claims 15 and 19.
Spees teaches that cellular factors, including IGF-1, can be used for cardiac protective activity via administration; e.g., at page 2, lines 5-11. Spees further teaches that such can be for a method with the same intended use as claim 13, i.e., "for stabilizing or reducing cardiac tissue damage" in a subject; e.g., at page 3, lines 28-34. Spees further teaches administration of the composition by systemic administration (page 6, line 32-33). Spees further teaches that the methods for delivery include intra-arterial and infusion (page 27, lines 5-14).
It would be obvious to the person of ordinary skill in the art at the time the invention was made to take the method of claim 3 of the '271 patent that is directed to in 

Note
	No prior art has been identified that teaches or suggests use of a composition comprising a human CTGF peptide having at least 95% amino acid sequence identity to SEQ ID NO: 3, a sequence of 135 amino acids. The specification shows this sequence on page 6, where amino acids 1-39 are identified as a signal peptide, and amino acids 40-135 are identified as being part of the CTGF D4 domain. A comparison with SEQ ID NO: 1, shown on page 5, indicates that the former is similar to the signal peptide of full-length CTGF, but with three amino acid changes, at positions 2, 29 and 30; and that the latter constitutes amino acids 254-349 of the full-length CTGF protein.


Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646